Exhibit 10.1

PACKAGING CORPORATION OF AMERICA

FORM OF RESTRICTED STOCK AWARD AGREEMENT

DECEMBER 2013 AWARDS

RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) dated as of December 16,
2013, by and between Packaging Corporation of America, a Delaware corporation
(the “Company”), and              (the “Executive”).

NOW, THEREFORE, in consideration of the mutual promises contained herein and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

  1. AWARD. Upon the date of this Agreement (the “Effective Date”), the Company
has awarded the Executive a restricted stock award (the “Award”) under the
Company’s Amended and Restated 1999 Long-term Equity Incentive Plan (the “Plan”)
(i) for 24,129 shares of the Company’s common stock, which will vest in three
equal annual installments of 8,043 shares on each of the first, second and third
anniversaries of the date hereof (subject to the Pool Provisions included in the
Form of Award (as hereinafter defined), continued employment by Executive with
the Company or any of its subsidiaries on each applicable vesting date and as
otherwise required under the terms of the Plan), and (ii) with such other terms
and conditions as are set forth in a restricted stock award agreement consistent
with the Company’s standard form of restricted stock award agreement customarily
used for other awards under the Plan (the “Form of Award”), as attached hereto
as Exhibit A. The Award is expressly conditioned upon, and contingent upon,
Executive’s agreement to the other terms and conditions of this Agreement,
including those set forth in Section 2.

 

  2. COVENANTS OF EXECUTIVE.

 

  (a) CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will learn confidential information regarding the
Company. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any business and technical information or trade
secrets, nonpublic, proprietary or confidential information, knowledge or data
relating to the Company or any of its affiliates, or received from third parties
subject to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes, in each case which shall have been obtained by the Executive during
the Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information).

 

  (b)

NONCOMPETITION. The Executive acknowledges that the Executive performs services
of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, until the second anniversary of
the Effective Date (the period between the date hereof and such second
anniversary being the “Restricted Period”), the Executive agrees that the
Executive will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in
competition with any material business of the Company or any affiliate or in any
other material business in which the Company or any affiliate has



--------------------------------------------------------------------------------

  taken material steps and has material plans, on or prior to the date or
termination, to be engaged in on or after such date, in any locale of any
country in which the Company or such affiliate conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
being a passive owner of not more than one percent (1%) of the equity securities
of a publicly traded corporation engaged in a business that is in competition
with the Company or any of its affiliates, so long as the Executive has no
active participation in the business of such corporation. It is hereby
understood that the Restricted Period shall not terminate as a result of a
termination of Executive’s employment with the Company or any of its
subsidiaries (howsoever such termination occurs).

 

  (c) NONSOLICITATION; NONINTERFERENCE. During the Restricted Period, the
Executive agrees that the Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any customer of the Company or an affiliate to purchase goods or services
then sold by the Company or any affiliate from another person, firm, corporation
or other entity or assist or aid any other person or entity in identifying or
soliciting any such customer, (ii) solicit, aid or induce any employee,
representative or agent of the Company or any affiliate to leave such employment
or retention or, in the case of employees, to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or any affiliate, or hire or retain any such
employee, or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company or any affiliate and any
of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 2(c) while so
employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 2(c) shall not be
violated by general advertising or solicitation not specifically targeted at
Company or affiliate-related individuals or entities.

 

  (d) NONDISPARAGMENT; COOPERATION. The Executive agrees not to make negative
comments or otherwise disparage the Company or its officers, directors,
employees, shareholders, agents or products other than in the good faith
performance of the Executive’s duties to the Company while the Executive is
employed by the Company. The Company agrees to direct its executive officers and
members of its board of directors not to, while employed by the Company or
serving as a director of the Company, as the case may be, make negative comments
about the Executive or otherwise disparage the Executive in any manner that is
likely to be harmful to the Executive’s business or personal reputation. The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings), and the foregoing limitation on the Company’s executive
officers and directors shall not be violated by statements that they in good
faith believe are necessary or appropriate to make in connection with performing
their duties and obligations to the Company. Subject to reimbursement of
reasonable expenses, after termination of employment with the Company, Executive
shall reasonably cooperate with the Company with respect to any regulatory,
litigation or other legal proceedings involving the Company over which Executive
had any knowledge of the matters involved in such proceedings.

 

  (e)

REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives the
Company assurance that the Executive has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 2. The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that the Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 2,



--------------------------------------------------------------------------------

  other than in response to an attempt by the Company or an affiliate to enforce
such covenants against the Executive. It is also agreed that the affiliates will
have the right to enforce all of the Executive’s obligations to such affiliates
under this Agreement, including without limitation pursuant to this Section 2.

 

  (f) REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

 

  (g) TOLLING. In the event of any violation of the provisions of this
Section 2, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 2 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

 

  (h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 hereof
shall survive the termination of the Executive’s employment (howsoever such
termination arises) with the Company and shall be fully enforceable thereafter.

3. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 2 hereof would be inadequate and, in recognition of
this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond or other security, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available. In the event that a court of competent jurisdiction determines that
Executive has breached any of the provisions of Section 2, the Award shall be
forfeited.

4. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 4, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto. The Company shall assign this Agreement to any successor to
all or substantially all of the business and/or assets of the Company, provided
that the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company and any successor to
all or substantially all of its business and/or assets, which assumes and agrees
to perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

5. NOTICES. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

To the address shown in the books and records of the Company.

If to the Company:

Packaging Corporation of America

1955 West Field Court

Lake Forest, Illinois 60045

Attention: General Counsel



--------------------------------------------------------------------------------

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

6. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

7. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

8. COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

9. GOVERNING LAW; DISPUTE RESOLUTION. This Agreement, the rights and obligations
of the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Illinois
(without regard to its choice of law provisions). Each of the parties agrees
that any dispute between the parties shall be resolved only in the courts of the
State of Illinois, County of Lake or the United States District Court for the
Northern District of Illinois and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, each of the parties hereto irrevocably and unconditionally
(a) submits in any proceeding relating to this Agreement, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Illinois, County of Lake,
the court of the United States of America for the Northern District of Illinois,
and appellate courts having jurisdiction of appeals from any of the foregoing,
and agrees that all claims in respect of any such Proceeding shall be heard and
determined in such Illinois State court or, to the extent permitted by law, in
such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE PERFORMANCE
UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at the Executive’s or the Company’s address as
provided in Section 5 hereof, and (e) agrees that nothing in this Agreement
shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Illinois. Each party shall be responsible
for its own legal fees incurred in connection with any dispute hereunder.

10. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Company’s board of directors. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Company with respect to the subject
matter hereof, whether written or oral; except that this Agreement is not
intended to supersede or modify the Employee Agreement on Inventions,
Improvements, Discoveries, and Proprietary Information and the Employment
Relationship between Executive and the Company, which shall remain in full force
and effect. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

11. EXECUTIVE REPRESENTATIONS. The Executive represents and warrants to the
Company that (a) the Executive has the legal right to enter into this Agreement
and to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms, and (b) the Executive is not a party to
any agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case,



--------------------------------------------------------------------------------

could prevent the Executive from entering into this Agreement or performing all
of the Executive’s obligations hereunder. The Executive understands that the
foregoing representations are a material inducement to the Company entering into
this Agreement.

12. FURTHER ASSURANCES. The Company and the Executive shall cooperate with each
other and do, or procure the doing of, all acts and things, and execute, or
procure the execution of, all documents, as may reasonably be required to give
full effect to this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PACKAGING CORPORATION OF AMERICA By:  

 

Name:  

 

Title:  

 

EXECUTIVE

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AWARD



--------------------------------------------------------------------------------

Packaging Corporation of America

Amended and Restated 1999 Long-Term Equity Incentive Plan

Executive Officer Restricted Stock Award Agreement

By this agreement, Packaging Corporation of America grants to you the following
restricted shares of the Company’s common stock, $.01 par value, subject to the
terms and conditions set forth below, in the attached Plan Prospectus, and in
the Amended and Restated 1999 Long-Term Equity Incentive Plan, as may from time
to time be amended and/or restated, all of which are an integral part of this
Agreement. A copy of the Amended and Restated 1999 Long-Term Equity Incentive
Plan may be obtained from the Company upon request.

Executive:

Grant Date: December 16, 2013

Number of Restricted Shares Awarded: 24,129

Fair Market Value at Grant: $62.17

Restriction expires: Restrictions shall expire as to (i) 8,043 shares on the
first anniversary of the Grant Date;(ii) 8,043 shares on the second anniversary
of the Grant Date; and (iii) 8,043 shares on the third anniversary of the Grant
Date.

The shares of restricted stock granted under the Plan will be held in escrow by
the Company on the participant’s behalf during any period of restriction and
will bear an appropriate legend specifying the applicable restrictions thereon,
and, if requested, the participant will be required to execute a blank stock
power therefor. During the period of restriction the participant shall have all
of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.

This award is subject to the “Performance-Based Award Pool for Executive
Officers” provisions (the “Pool Provisions”) adopted by the Compensation
Committee on the Date of Grant. If the number of shares of restricted stock
available to be awarded to you under the Pool Provisions (as certified by the
Compensation Committee) is less than the number of restricted shares awarded
hereby, then the excess number of shares (i.e. the number by which this award
exceeds the number certified by the Compensation Committee) will be forfeited at
the time of such certification, and only the number certified by the
Compensation Committee will be available for vesting. In the event of a
forfeiture pursuant to this paragraph, the number of forfeited shares shall be
divided by three (the “Annual Forfeit Amount”) and the number of shares of which
the restriction expires on each anniversary of the Grant Date will be reduced by
the Annual Forfeit Amount.

This award is further subject to the company’s compensation recovery policy in
effect from time to time.



--------------------------------------------------------------------------------

Except as otherwise provided by the Board of Directors:

 

  (1) immediately prior to a Change in Control or at such time as a participant
ceases to be a director, officer, or employee of, or to otherwise perform
services for, the Company and its Subsidiaries due to death or Disability,
during any period of restriction, all restrictions on the shares granted to the
participant shall lapse (and, for the avoidance of doubt, if a Change of Control
shall occur prior to the time of certification of the number of shares to which
you are entitled under the Pool Provisions, then restrictions will lapse as to
all shares awarded hereby);

 

  (2) at such time as a participant ceases to be, or in the event a participant
does not become, a director, officer, or employee of, or otherwise perform
services for, the Company or its Subsidiaries for any other reason, all shares
of restricted stock granted to such participant on which the restrictions have
not lapsed shall be immediately forfeited to the Company.

Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Executive Director,
Total Rewards & HRIS, located in Lake Forest.

 

      Packaging Corporation of America       By: Accepted and Agreed:        
Date    



--------------------------------------------------------------------------------

Packaging Corporation of America

2013 Performance-Based Equity Award Pool for Executive Officers

Adopted December 16, 2013

1. Purpose. The Committee intends to grant the Full Value Awards described
herein (the “Awards”) to the executive officers of Packaging Corporation of
America (the “Company”) named herein (the “Participants”) pursuant to the
Company’s Amended and Restated 1999 Long-Term Equity Incentive Plan (the “Plan”)
on or around December 16, 2013. The Committee desires to designate such Awards
as Performance-Based Compensation and hereby adopts an award pool (the “Award
Pool”) of Shares available for such Awards subject to the Performance Criterion
and other terms and conditions provided herein. Capitalized terms not otherwise
defined herein shall have the meanings given to them in the Plan.

2. Performance Criterion. The Company’s Earnings before Interest, Taxes,
Depreciation and Amoritzation (“EBITDA”) shall be established as the Performance
Criterion for the Award Pool.

3. Award Pool Shares. The aggregate amount of Shares (the “Award Pool Shares”)
available for award to all Participants in the Award Pool shall be the number
equal to: (i) 2.0% of the Company’s EBITDA for the period beginning October 1,
2013 and ending September 30, 2014 (the “EBITDA Performance Period”); divided by
(ii) the closing price of a Share on the New York Stock Exchange on the date of
the Award.

4. Awards. Awards shall be in the form of “Restricted Stock Awards” (pursuant to
the Restricted Stock Award Agreement attached hereto as Exhibit A).

5. Participant Percentages and Maximums. The percentage of Award Pool Shares
(the “Award Pool Percentage”) and the maximum number of Award Pool Shares (the
“Participant Maximum”) available to be awarded to each Participant for each
Award, shall be as set forth in the following table

 

Participant    Percentage of Award
Pool Shares     Maximum for
Restricted Stock
Awards (in shares)  

Mark W. Kowlzan

     33.34 %      24,129   

Thomas A. Hassfurther

     33.33 %      24,129   

Richard B. West

     33.33 %      24,129   



--------------------------------------------------------------------------------

6. Certification of Award Pool. The Committee shall certify the number of Award
Pool Shares available for each Participant for each Award (the “Certified Share
Number”) within 75 days after the end of the EBITDA Performance Period, which
shall be calculated by (a) multiplying (i) the Award Pool Percentage for such
Participant for such Award by (ii) the aggregate number of Award Pool Shares and
(b) if applicable, reducing the number calculated pursuant to subsection (a) to
the Participant Maximum for such Award.

7. Award Agreement. If applicable pursuant to the terms of the Award, the
Committee will reduce (but not increase) the actual number of Shares available
to be awarded to a Participant on vesting of an Award from the Certified Share
Number for such Award to the extent necessary to achieve the level of vesting
provided in the Award agreements attached hereto.

8. Plan Provisions. The Award Pool and Awards described herein are subject to,
and made pursuant to, the terms and conditions of the Plan. If there is any
inconsistency between the terms of the Award Pool or any Award agreement and the
terms of the Plan, the terms of the Plan shall control unless expressly stated
that an exception to the Plan is being made.